Sculco, J.,
This is a petition by Mrs. Techla Vargo, for the change of name of her son, Robert Thomas Pollock, five years of age, to her present married surname, or to Robert Thomas Vargo. The only reason advanced by Mrs. Vargo for the change of name was that her son was entering kindergarten and that he had been known as Robert Thomas Vargo.
At the hearing no evidence was produced that the father of the child had notice of the hearing other than the publication of the notice.
The acts of the legislature do not preclude a minor from changing his name. However, when a minor is very young, the court should not grant a change of name unless very unusual circumstances exist.
In the Falcucci Name Case, 355 Pa. 588, at page 594, the court said:
“Of course, a court would be reluctant to grant a very youthful minor’s petition for a change of name.”
In the case of In re Bennetch, 13 D. & C. 2d 308, a petition for a change of name for nine and six year old children was denied.
Quoting from In re Bilske, 75 D. & C. 288, where the mother desired the change of name for a four and one-half year old child, the court said:
“. . . we have come to the conclusion that the proposed change of name should not receive our approval. We think this action should not be taken until the minor has reached the age where he is capable of determining what name he desires to take.”
The case of Rounick’s Petition, 47 D. & C. 71, supports this conclusion.
And now, to wit, August 23,1963, after hearing and after due and careful consideration, it is ordered, ad*516judged and decreed that the petition be and the same hereby is dismissed without prejudice to a renewal of the petition at a later date when the child is of sufficient age to understand the nature of the proceeding.